Citation Nr: 1712812	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-18 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, to include as secondary to herbicide-agent exposure.


REPRESENTATION

Veteran represented by:	P.A.P., the Veteran's sister











ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to November 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his July 2011 VA Form 9, the Veteran requested a Board hearing to be held in Washington, DC.  In March 2017, the Veteran indicated that he wanted a hearing before a Veterans Law Judge (VLJ) in California instead of a hearing in Washington, DC.  The Veteran currently resides in California.

Accordingly, the case is REMANDED for the following action:

The RO that will have jurisdiction over the Veteran's claims file because he now lives in California should clarify whether the Veteran wishes to testify before a VLJ in person or by way of videoconference.  The Veteran should be notified of the date, time and place of that hearing by letter mailed to his current address of record, with a copy to his representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




